Mr. Justice Duell
delivered the opinion of the Court:
These facts [set out in the preliminary statement] present for our consideration the single question whether the deed to defendant was delivered in her lifetime, so as to be effective and leave nothing for her to devise to plaintiff. The court below having answered this question in the affirmative, such decision is assigned as error.
In arriving at a conclusion it is necessary to construe the deed in the light of the agreement executed contemporaneously. So considering them, it is clear that the intent of the parties was that there should be and was a delivery of the deed to the trustee and its acceptance by it, and there was no valid revocation of the trust by the grantor. Her letter to the trustee, in the light of the answer made to it, cannot be held to amount to anything. We do not think that it was in her power to withdraw the property from the operation of the trust in any such way. It is urged on behalf of the appellant that Miss Dame could have defeated the trust by the substitution of valueless property under what may be termed the substitution clause of the deed. It is idle to consider this for the very good reason that she never exercised the reserved right to substitute. The legal title to the lot became vested in the trustee by the ex-*232edition and delivery of the deed, June 18, 1892, and so remained in it up to and at the ime of the death of the grantor, notwithstanding the fact that the beneficiaries and the trustee had no beneficial interest therein during her lifetime. It is further insisted that, because the grantor provided in the agreement that the deed should not be recorded in her lifetime without her written consent, it was her intention that there should be no delivery of the deed, and that failure to permit the record of the deed during her lifetime may be considered as proof of nondelivery. We think not. The delivery of a deed, as between the parties, is in no way affected by a failure to record it. Record of a deed is not essential to delivery, even though it be withheld from record by agreement of the parties. Fitzgerald v. Wynne, 1 App. D. C. 10L In our opinion the agreement to withhold the deed from record during the lifetime of the grantor was not intended to make, and in no way made, it a contingent conveyance.
The court below very clearly set forth the relations to, and rights in, the property in question when it said: “Inasmuch as the will could not take effect until the death of the testatrix, and inasmuch as the devisee in the will must be treated as a volunteer, or one who takes property as a gift without consideration; and as the legal title to the defendant, and the equitable title and estate to the officers of the church, passed on the execution of the deed (the latter, however, to begin immediately on the death of the life tenant), there was no title left in the grantor to this property to be disposed of by her will.”
The judgment will be affirmed, with costs, and it is so ordered. Affirmed,